Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 December 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-3, 5-7, 9-12, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2006/0121183 to DeBiccari et al. (“DeBiccari”).
	With regard to Claims 1-3, 5, and 15, DeBiccari teaches a method of repairing turbine components made of superalloys wherein a powder comprised of the same substance as the substrate is added to the substrate via cold spraying the powder on regions of the substrate requiring repair (see Abstract; ¶¶ [0002], [0010], [0014], [0031]).  Cold spray provision of powder consisting of the same material as the substrate, as taught by DeBiccari (see ¶ [0014]) necessarily entails matching material properties among parent and deposit materials as claimed.
	With regard to Claims 6-7, 9, 15, and 18, DeBiccari teaches the claimed velocity, temperature, and pressure parameters of the cold spray process (see ¶¶ [0018], [0022], [0025]).
	With regard to Claims 10-12, DeBiccari teaches nickel superalloys (see ¶ [0014]).
	With regard to Claim 14, DeBiccari teaches a converging and diverging nozzle arrangement (see FIG. 1; ¶ [0013]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeBiccari.
	With regard to Claims 8 and 17, DeBiccari teaches heating the gas in the cold spray process in order to prevent rapid cooling and freezing thereof once it expands past the throat of the cold spray nozzle (see ¶ [0018]).  According to DeBiccari, the gas may be heated up to approximately 1250 °F (~676 °C), and the heating temperature is dependent on the material being sprayed (Id.).  To the extent that an “approximate” temperature of 1250 °F (~676 °C) does not expressly contemplate temperatures up to 1292 °F (~700 °C), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed temperature range throughout the course of routine experimentation and optimization in using various superalloy materials as contemplated by the reference (see ¶ [0014]) and identifying suitable gas heating temperatures sufficient to prevent an undesirable degree of cooling during spray operations.
	With regard to Claim 13, DeBiccari teaches application of the method disclosed therein to turbine engine parts, without particular limitation (see ¶¶ [0002], [0010], [0031]); however the .
Response to Arguments
	Applicant’s arguments filed 09 October 2020 have been fully considered.  The rejection under 35 U.S.C. § 112 is overcome by the claims as amended.  Applicant’s arguments regarding the rejections under 35 U.S.C. §§ 102 and 103 are not found persuasive.  Applicant argues that one of ordinary skill in the art practicing the method of DeBiccari would not select the claimed parameters, although disclosed by DeBiccari, for the same reasons as those of the claimed invention (see Response at Pgs. 7-9).  With regard to the rejections under 35 U.S.C. § 102, DeBiccari teaches conducting the claimed process using the claimed parameters wherein a material identical to the substrate is cold sprayed on to said substrate.  Deposition of a material identical to the material of the substrate constitutes the same relationship of material properties as claimed, particularly when the deposition is conducted under the same parameters as claimed.  Thus the reference anticipates the noted claims, regardless of the intention of one of ordinary skill in the art in selecting such parameters within the ranges identified by DeBiccari.  Regarding the rejection of Claims 8 and 17 under 35 U.S.C. § 103, DeBiccari provides ample direction for one of ordinary skill in the art to modify the process disclosed therein such that reaching the claimed temperatures is a matter of routine experimentation and optimization, independent of whether the rationale for doing so differs, absent the demonstration of unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael P. Rodriguez/Primary Examiner, Art Unit 1715